Title: From John Quincy Adams to Thomas Greenleaf, 8 September 1826
From: Adams, John Quincy
To: Greenleaf, Thomas


				
					Gentlemen
					Quincy 8th: September 1826.
				
				Upon the decease of my late honoured Father, I have considered it a duty devolving upon me to erect a plain and modest monument to his memory; and my wish is, that divested of all ostentation it may yet be as durable as the walls of the Temple, to the erection of which he has contributed, and as the Rocks of his native Town, which are to supply the materials for it.This purpose may be most advantageously effected, if the Inhabitants in their corporate capacity, should acceed to the proposition, which I now make them through you, and upon which I request you to take their sense, as speedily as may be convenient.I propose that when the Congregational Society, in this Town, Shall determine to commence the erection of the Temple they Should adopt a resolution authorising you to conclude with me an agreement, whereby, at my expense a vault or Tomb, may be constructed, under the Temple, wherein may be deposited the mortal remains of the late John Adams and of Abigail his beloved & only Wife. And that within the walls of the Temple, at a suitable place to be approved by me, a tablet or tablets of marble or other stone may be adapted to the Side of the wall, with a view to durability, and with Such obituary inscription or inscriptions as I Shall deem proper. The assent of the Town to this modification in the construction of the Temple, I suppose to be necessary or at least expedient; but the time when the Temple itself Shall be built, must, I conceive, depend upon the Congregational Society & Church under the Pastoral care of the Revd Peter Whitney.In proceeding to carry into effect the objects of the donations to the Town, I believe great attention will be due to keeping these distinctions in mind. The Town and Parish (by which I mean the Congregational Society and Church) are distant Corporations, and consist of persons partly the Same and partly different. The Temple, when erected will doubtless be the property of the parish, Subject to that of the individual pew–holders; but the donations being to the Town, their assent Seems to be necessary even to fix the time for the erection of the edifice.I have many reasons for desiring that this may be undertaken without delay. And among the rest that both my parents may not remain for an indefinite time without a Stone to tell where they be. Should the Town and the parish both assent to my present proposal, I shall be anxious to know then the latter would propose to commence the building? Should they approve my design I Shall take no measures for erecting a monument else where, which I propose to do Should they See any inconvenience in the acceptance of my offer. It will be necessary that the agreement should be in writing; perhaps by indentures to fix the property of the Vault or Tomb—and of the Tablets. I am very respectfully your Friend
				
					John Quincy Adams—
				
				
					A True Copy. AttestThomas B Adams
				
			